          Case 1:16-cv-11205-PBS Document 160 Filed 05/13/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 MARCOS DaSILVA and MATTEUS                          Case No: 1:16-cv-11205-PBS
 FERREIRA, on behalf of themselves and
 all others similarly situated,

         Plaintiffs,                                 DEFENDANTS’ EXPERT WITNESS
                                                     DISCLOSURE PURSUANT TO
         v.                                          FEDERAL RULE OF CIVIL
                                                     PROCEDURE 26(a)(2)
 BORDER TRANSFER OF MA, INC.
 and PATRICK MCCLUSKEY,

         Defendants.

         Pursuant to Federal Rule of Civil Procedure 26(a)(2) and the Court’s Order for Pretrial

Conference (ECF No. 159), Defendants hereby designate the following expert witness who may

be called to testify at trial in this matter:

I.      Name, Address, and Telephone Number

        Thomas N. Hubbard, Ph.D.
        Kelly School of Management
        Northwestern University
        2001 Sheridan Road
        Evanston, IL 60208
        (773) 505-9933

II.     Summary of Testimony

        Dr. Hubbard’s expertise relates to labor economics in the transportation industry and he is

expected to testify that from an economic perspective, class members are independent contractors,

not employees. Dr. Hubbard’s opinions and the basis and reasons for them are set forth in the

Report of Professor Thomas N. Hubbard, attached as Exhibit A.




                                                 1
            Case 1:16-cv-11205-PBS Document 160 Filed 05/13/19 Page 2 of 2




III.      Rate for Trial Testimony

          Dr. Hubbard’s rate is $800 per hour.




Dated: May 13, 2019                              Respectfully submitted,


                                                 /s/ Paul D. Root
                                                 Adam C. Smedstad, Admitted Pro Hac Vice
                                                 asmedstad@scopelitis.com
                                                 Andrew J. Butcher, Admitted Pro Hac Vice
                                                 abutcher@scopelitis.com
                                                 Scopelitis Garvin Light Hanson & Feary, P.C.
                                                 30 W. Monroe Street, Suite 600
                                                 Chicago, IL 60603
                                                 Phone: (312) 255-7200

                                                 Paul D. Root, Admitted Pro Hac Vice
                                                 proot@scopelitis.com
                                                 10 W. Market Street, Suite 1400
                                                 Indianapolis, IN 46204
                                                 Phone: (317) 637-1777

                                                 Attorneys for Defendant
                                                 Border Transfer of MA, Inc. and Patrick
                                                 McCluskey



4831-8740-7766, v. 1




                                                   2
